Title: To John Adams from Samuel Chase, 5 July 1776
From: Chase, Samuel
To: Adams, John


     
      My Dear Sir
      Annapolis. July. 5th. 1776 Fryday Afternoon
     
     Your Letter of the 1st. conveys both pleasure and Grief. I hope eer this Time the decisive blow is struck. Oppression, Inhumanity and Perfidy have compelled Us to it. Blessed be Men who effect the Work, I envy You! How shall I transmit to posterity that I gave my assent? Cursed be the Man that ever endeavors to unite Us. I would make Peace with Britain but I would not trust her with the least particle of Power over Us, she is lost to every Virtue and corrupted with every Vice.
     I am distressed for our Army, I suppose at Crown Point, dont neglect to build Vessells to keep the Command of the Lakes, if You do, the British Army in Canada will not injure Us this Summer, and in the Winter You may regain that Country.
     I am miserable when I reflect on the Consequences of a Defeat at N. York. Act on the defensive, entrench, fortify and defend Passes. Make it a War of Posts. Scramble thro this Summer and for the next, it will be our own fault if We have not a probability for Success.
     If We should be endangered this Summer from the Addition of foreigners to the National Strength of Gt. B., what blame is justly imputable to those who have neglected to provide for Assistance in Time. You know in November last I was for Sending Ambassadors to France with conditional Instructions. I gave the Motion to Mr. Lynch, I am told he strowed the Matter.
     I have sent You an Paper and Some Resolves of our Convention. Do they not do Us Honor.
     Mr. Paca will show You the News from Virginia, desire him to send Me Dr. Prices observations on Civil Liberty and the proceedings of the Committees of Penna.
     
      I cannot conclude without requesting my most respectful Compliments to Mr. Adams Coll. Hancock &c. &c. and all independent Americans. Your affectionate & obedt Servant
      Saml. Chase
     
    